DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 06/30/2022, with respect to the 35 U.S.C. 102 rejection of claims 14-33 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 14-33 has been withdrawn. 

Allowable Subject Matter
Claims 14-35 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, 18, 21, 31, 33, 34, the prior art of record fails to disclose, teach, or fairly suggest a firing member comprising a distal edge comprising a knife surface and a lockout member pivotally coupled to the distal end of the firing member for axial travel with the firing member when the firing member is moved from the starting position to the ending position.  The prior art of record that comes closest to teaching these limitations is Cappola (US 2015/0272576).  Cappola fails to teach a firing member comprising a distal edge comprising a knife surface and a lockout member pivotally coupled to the distal end of the firing member for axial travel with the firing member when the firing member is moved from the starting position to the ending position.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 15-17, claims 15-17 are allowed because claims 15-17 contain the allowable subject matter of claim 14.
Regarding claims 19-20, claims 19-20 are allowed because claims 19-20 contain the allowable subject matter of claim 18.
Regarding claims 22-30, claims 22-30 are allowed because claims 22-30 contain the allowable subject matter of claim 21.
Regarding claim 32, claim 32 is allowed because claim 32 contains the allowable subject matter of claim 32.
Regarding claim 35, claim 35 is allowed because claim 35 contains the allowable subject matter of claim 35.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731